DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 9, 2021 has been entered.

Allowable Subject Matter
The indicated allowability of claim 21 is withdrawn in view of the newly discovered references to Ilderem et al. (USPN 5,675,166), Mueller (US 2002/0167010 A1), and Horiuchi et al. (US 2003/0113961 A1).  Rejections based on the newly cited references follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 11, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ilderem et al. (USPN 5,675,166, hereinafter “Ilderem”) in view of Mueller (United States Patent Application Publication No. US 2002/0167010 A1, hereinafter “Mueller”) and further in view of Horiuchi et al. (United States Patent Application Publication No. US 2003/0113961 A1, hereinafter “Horiuchi”).
In reference to claim 11, Ilderem discloses a similar structure.   Figure 10 of Ilderem discloses a device with at least a first transistor with a first control gate (26).  There are first shallow halo implant regions (42, 54) of a first conductivity type (claims 11-13  - column 8, lines 9-47) having a peak concentration to the sides of the first control gate (26) at a first depth within a first substrate region (23).  There are first deep halo implant regions (43, 56) of the first conductivity type (claims 11-13  - column 8, lines 9-47) having a peak concentration to the sides of the first control gate (26) at a second depth within the first substrate region (23) with the second depth being greater than the first depth.  First source and drain regions (40, 41) both of a second conductivity type (claims 11-13  - column 8, lines 9-47) are formed in at least the first substrate region (23) to the sides of the first control gate (26) and above the first shallow halo implant regions (42, 54) and first deep halo implant regions (43, 56).  The first shallow halo implant regions (42, 54) extend below the source and drain regions (40, 41).  Ilderem does not disclose using an epitaxial layer and instead uses a doped well region (23 – column 4, lines 20-27).  However Mueller discloses that epitaxial layers and doped regions formed in a substrate are functionally equivalent (p. 3, paragraph 31).  In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). See MPEP § 2144.06.  As noted in the prior art reference of Mueller, an epitaxial layer is functionally equivalent with a doped well region, and it would therefore be obvious to use an epitaxial layer in the device of Ilderem.  Therefore in the device of Ilderem constructed in view of Mueller, the first source and drain regions (40, 41) both of a 
With regard to claim 13, in the device of Ilderem constructed in view of Mueller and Horiuchi, the epitaxial layer (23) below the first control gate (26) has a level of impurity less than any other first type conductivity region in the first transistor structure. 
In reference to claim 21, Ilderem discloses a similar structure.   Figure 10 of Ilderem discloses a transistor structure with a first control gate (26).  There are first shallow halo implant regions (42, 54) of a first conductivity type (claims 11-13  - column 8, lines 9-47) having a peak concentration to the sides of the first control gate (26) at a first depth within an upper substrate region (23).  There are first deep halo implant regions (43, 56) of the first conductivity type (claims 11-13  - column 8, lines 9-47) having a peak concentration to the sides of the first control gate (26) at a second depth within the upper substrate region (23) with the second depth being greater than the first depth.  First source and drain regions (40, 41) both of a second conductivity type (claims 11-13  - column 8, lines 9-47) are formed in at least the upper substrate region (23) to the sides of the first control gate (26) and above the first shallow halo implant regions (42, 54) and first deep halo implant regions (43, 56).  The first shallow halo implant regions (42, 54) extend below the source and drain regions (40, 41).  Ilderem does not disclose using an In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). See MPEP § 2144.06.  As noted in the prior art reference of Mueller, an epitaxial layer is functionally equivalent with a doped well region, and it would therefore be obvious to use an epitaxial layer in the device of Ilderem.  Therefore in the device of Ilderem constructed in view of Mueller, the first source and drain regions (40, 41) both of a second conductivity type (claims 11-13  - column 8, lines 9-47) are formed in at least the epitaxial layer to the sides of the first control gate (26) and above the first shallow halo implant regions (42, 54) and first deep halo implant regions (43, 56).  Ilderem does not disclose using a semiconductor-on-insulator substrate such that there is a lower substrate region, a buried insulator on the lower substrate, and an upper substrate region formed on the buried insulator.  However Horiuchi discloses that using an SOI substrate has the benefit of reducing the degradation of MOS transistor characteristics (p. 1, paragraph 4).  In view of Horiuchi, it would therefore be obvious to implement an SOI substrate in the device of Ilderem constructed in view of Mueller, such that there is a lower substrate region, a buried insulator on the lower substrate, and an upper substrate region formed on the buried insulator in order to reduce transistor characteristic degradation.  
With regard to claim 2, Horiuchi discloses that the semiconductor-on-insulator substrate is in the form of an SOI or silicon-on-insulator substrate (p. 1, paragraphs 2-4).
In reference to claim 8, in the device of Ilderem constructed in view of Mueller and Horiuchi, the epitaxial layer (23) below the first control gate (26) has a level of impurity less than any other first type conductivity region in the first transistor structure. 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ilderem in view of Mueller and further in view of Horiuchi as applied to claim 21 above and further in view of Takeno et al. (United States Patent Application Publication No. US 2010/0323502 A1, hereinafter “Takeno”) and further in view of Chen et al. (United States Patent Application Publication No. US 2006/0006166 A1, hereinafter “Chen”).
In reference to claim 3, neither of the above references discloses that the buried insulator has a thickness in a direction perpendicular to a top surface of the semiconductor-on-insulator substrate, of less than 150 nanometers (nm).  However Takeno discloses that having a buried insulator with a thickness in a direction perpendicular to a top surface of the semiconductor-on-insulator substrate that is less than 80 nm leads to improved heat conduction during device operation (p. 2, paragraph 13).  Chen discloses that thermal management and improved heat dissipation in semiconductor devices is a known goal in the art (p. 1, paragraphs 4-5).  In view of Takeno and Chen, it would therefore be obvious to implement a buried insulator with a thickness in a direction perpendicular to a top surface of the semiconductor-on-insulator substrate, of less than 80 nm.  The examiner would like to note that the claimed range of less than 150 nm overlaps the range disclosed by Takeno (less than 80 nm).  However:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  

Thus this limitation is not patentable over Ilderem, Mueller, Horiuchi, Takeno, and Chen.
With regard to claim 4, the examiner would like to note that the claimed range of less than 50 nm lies inside the range disclosed by Takeno (less than 80 nm).  However:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  

Thus this limitation is not patentable over Ilderem, Mueller, Horiuchi, Takeno, and Chen.
In reference to claim 5, the examiner would like to note that the claimed range of less than 10 nm lies inside the range disclosed by Takeno (less than 80 nm).  However:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  

Thus this limitation is not patentable over Ilderem, Mueller, Horiuchi, Takeno, and Chen.


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ilderem in view of Mueller and further in view of Horiuchi as applied to claim 21 above and further in view of Chen et al. (United States Patent Application Publication No. US 2006/0108644 A1, hereinafter “Chen 644”).
In reference to claim 6, Ilderem does not disclose that the lower substrate region is conductively connected to a bias voltage source.  However Chen 644 discloses that the use of a bottom gate or substrate contact connected to a bias voltage source in figures 1 and 12 decreases short channel effects and improves device performance which are known goals in the art (p. 1, paragraphs 2, 4, 5, and 9, p. 4, paragraph 37).  In view of Chen 644, it would therefore be obvious to conductively connect the lower substrate region to a bias voltage source.
With regard to claim 7, Chen 644 discloses that the bias voltage source provides a bias voltage to the lower substrate region that can vary according to a transistor mode of operation (p. 1, paragraph 5).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ilderem in view of Mueller and further in view of Horiuchi as applied to claim 21 above and further in view of Saha (USPN 6,344,405 B1, hereinafter “Saha”).
In reference to claim 10, Ilderem does not disclose a transistor threshold adjust region of the first conductivity type that is formed in at least the upper substrate region and extends to a depth lower than the first deep halo implant regions.  However figure 10 of Saha discloses using a transistor threshold adjust region (124, 126, 128) of the first conductivity type that is formed in at least the upper substrate region which reduces the threshold voltage (column 7, lines 48-62, column 8, lines 9-14).  Saha discloses that reducing the threshold voltage is a known goal in the art (column 2, lines 7-15).  In view of Saha, it would therefore be obvious to implement a transistor threshold adjust region of the first conductivity type that is formed in at least the first substrate region of the first transistor.  In the device of Ilderem constructed in view of Mueller, Horiuchi, and Saha, the threshold adjust region extends to a depth lower than the first deep halo implant regions (38).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ilderem in view of Mueller and further in view of Horiuchi as applied to claim 11 above and further in view of Saha.
In reference to claim 12, Ilderem does not disclose a transistor threshold adjust region of the first conductivity type that is formed in at least the first substrate region and extends to a depth lower than the first deep halo implant regions in the first transistor.  However figure 10 of Saha discloses using a transistor threshold adjust region (124, 126, 128) of the first conductivity type that is formed in at least the upper substrate region which reduces the threshold voltage (column 7, lines 48-62, column 8, lines 9-14).  Saha discloses that reducing the threshold voltage is a known goal in the art (column 2, lines 7-15).  In view of Saha, it would therefore be obvious to implement a transistor threshold adjust region of the first conductivity type that is formed in at least the first substrate region of the first transistor.  In the device of Ilderem constructed in view of Mueller, Horiuchi, and Saha, the threshold adjust region extends to a depth lower than the first deep halo implant regions (38).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ilderem in view of Mueller and further in view of Horiuchi as applied to claim 11 above and further in view of Chen 644.
In reference to claim 15, Ilderem does not disclose that the second substrate region of the first transistor is conductively connected to a first bias voltage source.  However Chen 644 discloses that the use of a bottom gate or substrate contact connected to a bias voltage source in figures 1 and 12 decreases short channel effects and improves device performance which are known goals in the art (p. 1, paragraphs 2, 4, 5, and 9, p. 4, paragraph 37).  In view of Chen 644, it would therefore be obvious to conductively connect the second substrate region of the first transistor to a first bias voltage source.

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ilderem in view of Mueller and further in view of Horiuchi as applied to claim 11 above and further in view of Lepselter (USPN 4,300,152, hereinafter “Lepselter”) and further in view of Yu et al. (United States Patent Application Publication No. US 2007/0042535 A1, hereinafter “Yu”).
In reference to claim 16, it is understood that Ilderem forms a plurality of transistors on the same substrate as the transistor disclosed in figure 10, which each also have the same transistor structure, but does not disclose forming transistors of the opposite conductivity type.  However Lepselter discloses that forming both n-channel and p-channel transistors on the same substrate leads to circuitry with the benefits of high performance, low standby power dissipation, high noise immunity, and single power supply operation (column 1, lines 11-17).  In addition, Yu discloses that switching dopant conductivity types in order to form transistors of opposite conductivity type is well known in the art (p. 1, paragraph 12).  In view of Lepselter and Yu, it would therefore be obvious to implement an additional second transistor of opposite conductivity type by switching conductivity types, on the same substrate as the transistor disclosed by Ilderem constructed in view of Mueller and Horiuchi.  In the device of Ilderem constructed in view of Mueller, Horiuchi, Lepselter, and Yu, there is at least a second 
With regard to claim 19, in the device of Ilderem constructed in view of Mueller, Horiuchi, Lepselter, and Yu, the epitaxial layer (23) below the first control gate (26) has a level of impurity less than any other first type conductivity region in the first transistor structure. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ilderem in view of Mueller and further in view of Horiuchi and further in view of Lepselter and further in view of Yu as applied to claim 16 above and further in view of Chen 644.
In reference to claim 18, the first transistor is formed over a first portion of the second substrate region and the second transistor is formed over the buried insulator layer, which is formed over a second portion of the second substrate region.  Xiang does not disclose that the first portion of the second substrate region of the first transistor is coupled to a first voltage source which provides a first body bias while the second portion of the second substrate region of the second substrate region is coupled to a second voltage source which provides a second body bias.  However Chen 644 discloses that the use of a bottom gate or substrate contact connected to a body bias voltage source in figures 1 .

Allowable Subject Matter
Claims 9, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  in the examiner’s opinion, it would not be obvious to implement a device which comprises at least a first transistor that includes a first control gate, an undoped epitaxial layer formed on a first or lower substrate region, first shallow halo implant regions of a first conductivity type having a peak concentration to the sides of the first control gate at a first depth within the first or lower substrate region, first deep halo implant regions of the first conductivity type having a peak concentration to the sides of the first control gate at a second depth within the first substrate region, the second depth being greater than the first depth, first source and drain regions both of a second conductivity type formed in at least the epitaxial layer to the sides of the first control gate, and above the first shallow halo implant regions and first deep halo implant regions, a buried insulator layer formed below the first substrate region, and a second substrate region formed below the buried insulator layer, such that the first shallow regions extend below the first source and drain regions as suggested by the applicant in claims 9, 14, and 20.

Response to Arguments
Applicant’s arguments with respect to claims 2-16 and 18-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817